58 F.3d 589
MOTORCITY OF JACKSONVILLE, LTD., a limited partnership, Byand Through its general partner MOTORCITY OFJACKSONVILLE, INC., a Floridacorporation, David Hess,Plaintiffs-Appellants,v.SOUTHEAST BANK, N.A., David Feigenbaum, Defendants,Federal Deposit Insurance Corporation, as receiver forSoutheast Bank, N.A., Defendant-Appellee.
No. 93-4634.
United States Court of Appeals,Eleventh Circuit.
June 29, 1995.

Lawrence R. Heller and Dyanne E. Feinberg, Miami, FL, Kipp A. Coddington, Christopher D. Cerf, Daniel E. Troy and Stephen Goldman, Washington, DC, for Motorcity and David Hess.
Julie Feigeles, Miami, FL, S. Alyssa Roberts, Washington, DC, for appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 91-2305-CIV-Highsmith), Shelby Highsmith, Judge.
ON PETITION FOR REHEARING
(Opinion December 4, 1994, 11th Cir., 1994, 39 F.3d 292)
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges of this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.